PER CURIAIM.
-On March 3, 1919, notice of appeal was filed in this court in the above-entitled action. By various stipulations -between counsel for appellant and respondent duly filed in this court, the time -for serving and filing appellant’s brief was extended to May 20, 19x9. -Since that date no briefs, stipulations, or other papers whatever have been, filed by appellant. Appellant being in default, the appeal will be deemed abandoned, and the order and judgment of the trial court will be affirmed.